773 F.2d 1049
Sarah COURSEN and Katherine Cook, Plaintiffs-Appellants,v.A.H. ROBINS COMPANY, INC., a Virginia corporation,Defendant-Appellee.Pamela VAN DUYN, Terri Johnson, Joanna B. Kuhnhenn, GayleMcCann, Laurie Jo Franz, and Debbie Rohl,Plaintiffs-Appellants,v.A.H. ROBINS COMPANY, INC., a Virginia corporation, Defendant-Appellee.
Nos. 84-3853 to 84-3861.
United States Court of Appeals,Ninth Circuit.
Oct. 8, 1985.
ORDER

1
Before GOODWIN and SKOPIL, Circuit Judges, and VUKASIN,* District Judge.


2
The original opinion in this matter, which appears at 764 F.2d 1329 (9th Cir.1985), contains a typographical error on page 1342.  The sentence immediately following headnote 23 on page 1342 should be changed to read as follows:  "While a plaintiff cannot appeal a voluntary dismissal without prejudice, he or she may appeal a dismissal with prejudice."



*
 The Honorable John P. Vukasin, Jr., United States District Judge for the Northern District of California, sitting by designation